Citation Nr: 1606014	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-17 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Evaluation of post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib, currently rated 10 percent disabling.

2.  Whether the assignment of a 50 percent combined disability rating following the award of service-connection for depressive disorder in a September 2013 rating decision was proper.  

3.  Whether dismissal of a claim of entitlement to service connection for tinnitus in a September 2013 rating decision was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to July 2006.

This matter originates from April 2007 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In its April 2007 decision, the RO granted entitlement to service connection for post-traumatic costochondritis (Tietze's syndrome) deformity involving the right second anterior rib and assigned a 10 percent rating.  The Veteran timely appealed the rating assigned.  In February 2012, the Veteran testified before the undersigned Veteran's Law Judge (VLJ) at the RO. A transcript of the hearing is of record. 

The Board denied the Veteran's costochondritis claim in an April 2012 decision.  Thereafter, in June 2014, the Board vacated its April 2012 decision, and the Veteran testified before the undersigned VLJ a second time via a video conference hearing in December 2014.  A transcript of that hearing is also of record.

In February 2015, the Board remanded the Veteran's costochondritis claim for additional evidentiary development.  Such was achieved, and the Veteran's file has been returned to the Board for further appellate review. 

As will be discussed in more detail below, the Veteran filed a timely notice of disagreement with determinations made in a September 2013 rating decision pertaining to his combined disability rating and dismissal of his service-connection  claim for tinnitus.  To date, the RO has not issued a Statement of the Case (SOC) addressing these issues, and they must be remanded below.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In November 2015, VA received the Veteran's a request for a copy of his records from his claims folder pursuant to the Freedom of Information Act (FOIA).  It appears that his initial request was acknowledged by the Records Management Center in December 2015, but has yet to be fulfilled.  As the Veteran's appeal is being remanded for additional development, there is no prejudice to the Veteran in referring his FOIA requests to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.


REMAND

The Board regrets having to remand the Veteran's appeal another time.  However, for the reasons described immediately below, such is necessary to afford the Veteran all consideration due to him under the law.

The Veteran filed VA Form 21-4142 (Authorization for Release of Information), received by VA on July 5, 2015, specifically requesting that VA request and obtain private treatment records from E.B.A.U.C. dated from January 2007 to December 2012 pertaining to treatment he received for costochondritis.  The AOJ sent E.B.A.U.C. a facsimile request for records, and received a response on July 10, 2015 indicating that no records were found.  There is no indication in the record that the AOJ subsequently notified the Veteran of the fact that such records were unavailable, as per the requirements outlined in 38 C.F.R. § 3.159(c) (2015).  Remand is therefore required to ensure compliance with the duty to notify provisions of 38 C.F.R. § 3.159(e) (2015).  

Moreover, in its February 2015 decision, the Board instructed the AOJ to request outstanding VA treatment records pertinent to the Veteran's costochondritis, to specifically include 2012 physical therapy records.  Although the AOJ ultimately obtained such records, it is evident that Columbus VA Medical Center physical therapy records dated in 2011 and 2012 were obtained after the AOJ readjudicated the Veteran's appeal in a September 2015 Supplemental Statement of the Case (SSOC), and therefore were not considered by the AOJ in the first instance.  Upon review of the physical therapy records, the Board finds that they do not contain duplicative or impertinent assessments of the Veteran's costochondritis disability.  On remand, these records, and all other evidence associated with the Veteran's file since the September 2015 SSOC should be considered prior to readjudication.

Finally, in a September 2013 rating decision, the RO awarded the Veteran service connection for depressive disorder not otherwise specified (NOS), and assigned a 30 percent rating effective October 13, 2011.  In doing so, the RO increased the Veteran's combined disability rating from 30 percent to 50 percent.  In the same decision, the RO also made a finding that the Veteran withdrew a claim of entitlement to service connection for tinnitus, and dismissed it in the Introduction.  

On October 3, 2013, the RO received a formal Notice of Disagreement with (1) the RO's determination that the Veteran withdrew his tinnitus claim, and (2) the RO's calculation of his combined rating, arguing the combined rating should be at 60 percent, rather than 50 percent.  To date, the AOJ has not issued a SOC addressing these additional issues, and they must be remanded as well.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing the following issues: (1) whether the assignment of a 50 percent combined disability rating following the award of service-connection for depressive disorder in a September 2013 rating decision was proper; and (2) whether dismissal of a claim of entitlement to service connection for tinnitus in a September 2013 rating decision was proper.  The Veteran should be informed of the actions necessary to perfect an appeal as to these issues.  Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

2.  Ensure compliance with the notice provisions of 38 C.F.R. § 3.159(e) with respect to the Veteran's July 2015 request for VA to obtain non-Federal medical records from E.B.A.U.C. on his behalf.  

3.  Adjudicate the Veteran's claim for a disability rating greater than 10 percent for costochondritis.  All evidence obtained since the AOJ's prior September 2015 adjudication, to include physical therapy records from the Columbia VAMC dated in 2011 and 2012, must be considered.  If the benefit sought on appeal remains denied, in whole or in part, furnish the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




